Case 1:19-cv-25046-RNS Document 486 Entered on FLSD Docket 08/19/2021 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:19-CV-25046-SCOLA

  FEDERAL TRADE COMMISSION,

                     Plaintiff,

  vs.

  ON POINT GLOBAL, ET AL.,

                     Defendants.


                     DEFENDANTS KATZ, ROTHMAN, AND LEVISON’S
                       NOTICE REGARDING FURTHER BRIEFING

         On August 13, 2021, this Court issued orders in the above-captioned matter (the “On Point
  Action”) and in the related case FTC v. Acquinity Interactive, LLC, et al., No. 14-CV-60166 (S.D.
  Fla.) (the “Acquinity Action”). The Court in the Acquinity Action (ECF No. 175) issued a
  preliminary injunction, including an asset freeze and receivership, against Defendants Burton
  Katz, Elisha Rothman, and Brent Levison and various entities, predicated on allegations by the
  Federal Trade Commission (“FTC”) of contempt of the consent decree entered in that case. In the
  On Point Action, the Court, in relevant part, denied in part the motion of Messrs. Katz, Rothman,
  and Levison to dissolve the asset freeze in that case, concluding that the motion was “moot,
  consistent with the Court’s order in the Acquinity Matter.” ECF No. 484 at 2 (emphasis omitted).
  The Court, however, did not resolve the outstanding motion of Messrs. Katz, Rothman, and
  Levison to wind up the receivership and dissolve the asset freeze in the On Point Action. Id. It
  advised the parties to “advise the Court if they wish to submit supplemental briefing detailing how
  the Court’s recent rulings impact the relief sought.” Id.
         Messrs. Katz, Rothman, and Levison hereby respond to that order and, in addition, provide
  their briefing positions in addition to those made in their prior briefing in support of their motion
  to dissolve the asset freeze and wind up the receivership. The Court’s order in the Acquinity Action
  does not resolve, or adequately address, the following issues raised in the outstanding motion to
  wind up the receivership and dissolve the asset freeze. For the following reasons, in addition to




                                                    1
Case 1:19-cv-25046-RNS Document 486 Entered on FLSD Docket 08/19/2021 Page 2 of 4




  those raised in prior briefing, the asset freeze should be dissolved and the receivership should be
  wound up.
            1.    A receivership is not proper in the Acquinity Action as a form of provisional relief
  where the FTC will ultimately seek monetary remedies for contempt. Setting aside the problems
  pertaining to asset freezes that have previously been briefed (and which apply equally to
  receiverships), “the appointment of a receiver is in the nature of a proceeding in rem.” 12 C. Wright
  & A. Miller, Federal Practice and Procedure § 2985 (3d ed. 2008); see also Piambino v. Bailey,
  757 F.2d 1112, 1131–32 & n.46 (11th Cir. 1985). A contempt proceeding, by contrast, is an in
  personam proceeding that does not create a recognized interest in property. See, e.g., Hunt v.
  Hawthorne Assocs., Inc., 119 F.3d 888, 907 (11th Cir. 1997). Stated differently, even if the FTC
  may ultimately win a money judgment, the FTC does not have a current property interest necessary
  to justify a receivership. Furthermore, a receivership is not “of the same character as that which
  may be granted finally” at the end of the case, and it is therefore inappropriate as provisional relief.
  De Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945). Case law holding otherwise
  under the FTC Act is obsolete under AMG Capital Management, LLC v. FTC, 141 S. Ct. 1341
  (2021).
            2.    The receivership is not justified under the circumstances before the Court. A
  receivership is “imposed only where no lesser relief will be effective.” Ferguson v. Tabah, 288
  F.2d 665, 674 (2d Cir. 1961). The Court in the Acquinity Action already issued a comprehensive
  asset freeze, and no findings have been made (or could be made) that the asset freeze and other
  provisions of the preliminary injunction are insufficient to achieve a supposed need to preserve
  assets without the additional relief of a receivership.
            3.    Even if a receivership in the Acquinity Action is justified, there is no justification
  for the receivership in the On Point Action. The On Point Action relies solely on Section 13(b) of
  the FTC Act, and there is no legitimate basis for an in rem remedy in the absence of a right to
  monetary recovery. Piambino, 757 F.2d at 1131; Netsphere, Inc. v. Baron, 703 F.3d 296, 310 (5th
  Cir. 2012); cf. De Beers, 325 U.S. at 220 (same rule as to asset freezes). The Court should, in all
  events, dissolve the On Point Action receivership and rely solely on the receivership imposed in
  the Acquinity Action (if at all). Doing so is essential to clarify which precise order governs the




                                                     2
Case 1:19-cv-25046-RNS Document 486 Entered on FLSD Docket 08/19/2021 Page 3 of 4




  receivership and would also clarify issues for further review, if applicable. The same principle
  applies to the On Point Action asset freeze, which should be dissolved. 1
         Messrs. Katz, Rothman, and Levison do not see the need for further briefing on their
  outstanding motions to dissolve the asset freeze and wind up the receivership. That motion should
  be granted for reasons previously briefed and those stated above. Messrs. Katz, Rothman, and
  Levison will, however, provide further briefing if invited by the Court or if such filings are
  necessary based on filings by the FTC.

  Dated: August 19, 2021                                       Respectfully submitted,



                                                       /s/ Robert W. Thielhelm
                                                       ROBERT W. THIELHELM, JR., ESQ.
                                                       Florida Bar No. 889679
                                                       rthielhelm@bakerlaw.com
                                                       BAKER & HOSTETLER, LLP
                                                       200 S. Orange Ave., Suite 2300
                                                       Orlando, Florida 32801
                                                       Telephone: (407)649-4000
                                                       Facsimile: (407)841-0168

                                                       -and-

                                                       Linda Goldstein*
                                                       lgoldstein@bakerlaw.com
                                                       Jonathan B. New*
                                                       jnew@bakerlaw.com
                                                       45 Rockefeller Plaza
                                                       New York, NY 10111
                                                       Telephone: 212.589.4200

                                                       William Oxley*
                                                       woxley@bakerlaw.com
                                                       Meghan Kelly*
                                                       mkelly@bakerlaw.com
                                                       11601 Wilshire Boulevard

  1
    The individual defendants’ motion seeking relief from the asset freeze in the On Point Action
  (ECF 369) is not moot as to the Contempt Defendants simply because a separate asset freeze has
  been entered in the Acquinity Action. An asset freeze in the On Point Action remains improper
  for the reasons previously stated in defendants’ briefing, including because the FTC cannot
  recover monetary damages in the On Point Action.


                                                   3
Case 1:19-cv-25046-RNS Document 486 Entered on FLSD Docket 08/19/2021 Page 4 of 4




                                            Suite 1400
                                            Los Angeles, CA 90025

                                            Thomas Donaho*
                                            tdonaho@bakerlaw.com
                                            811 Main Street
                                            Suite 1100
                                            Houston, TX 77002

                                            *ADMITTED PRO HAC VICE
                                            Attorneys for Burton Katz, Brent Levison,
                                            Elisha Rothman and Christopher Sherman




                                        4
